WEIMER, J.,
concurring.
I iPresumably since this matter was filed as a joint petition, the facts are not fully developed. I question whether a full five-year recovery agreement is necessary, particularly in light of the stipulated mitigating factors, such that the goals of the attorney disciplinary system might be served by a shorter recovery agreement. However, I concur in this matter because the parties have agreed to the five-year agreement as part of their joint petition for consent discipline.